Title: General Orders, 17 March 1783
From: Washington, George
To: 


                        
                             Monday March 17th 1783
                            Parole Northumberland
                            Countersigns Oporto, Picardy.
                        
                        For the day tomorrow Major Gibbs. Brigd. Qr. Mr. 2d Massa. Brigd.
                        For duty the Hampshire Battalion.
                        The honorable the Congress have been pleased to pass the following Resolve.
                        By the United States in Congress assembled February 21st 1783.
                        Whereas sundry officers in the Army of the United States have been taken from the Line to act in The
                            Department of the General Staff and are entitled to additional pay in consequence thereof.
                        Resolved, that it be, and hereby is recommended to the several states to whom such officers respectively
                            belong to adjust and discharge on account of the United States the deficiencies on the additional pay to which they are
                            entitled by the Resolutions of Congress in the same manner and to the same time they settle their acct. as officers in the
                            Line.
                    